Exhibit 10.2

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

Kronos Inc.

Management Incentive Compensation Plan

Fiscal Year 2007 – 40% Plan

The purpose of the Kronos Inc. Management Incentive Compensation Plan is to
recognize and reward key employees of the company for significant contribution
to the growth and profitability of the company. Incentive awards are based upon
a combination of both corporate profitability and individual performance against
pre-established individual goals for the fiscal year.

Corporate Profitability Goals

The Corporate Profitability Goals for this plan are established during the
budget process and approved by the Management Committee subsequent to the Board
of Directors approval of the company’s operating budget. The profitability goal
established for measurement for this plan is profit before tax (PBT), excluding
FAS123R Stock Based Compensation and amortization of acquired intangibles.
Performance against this goal will be based upon Kronos company wide operations
for fiscal year 2007.

Individual Performance Goals

At the beginning of the fiscal year individual objectives will be established
and documented by you and your manager for you to achieve during the fiscal
year. These goals, once developed, will be reviewed and approved by management.
At the end of the fiscal year, performance against these goals will be assessed
by your management and the Executive Compensation Committee.

Plan Participation

To be eligible to participate in the Fiscal Year 2007 Management Incentive
Compensation Plan, the participant must be employed before July 1st of the plan
year. The plan year is defined as October 1, 2006 to September 30, 2007.
Incentive payments will be prorated for those participants who are hired or
become eligible after the commencement of the plan year.

40% Plan

FISCAL YEAR 2007



--------------------------------------------------------------------------------

Kronos Inc., 2007 Management Incentive Compensation Plan    Page 1.2

Incentive Payment Calculation

Management Incentive Plan payments will be calculated based upon both the
achievement of the company profitability target and individual performance
against objectives. The amount that an individual is eligible to receive is
determined by first establishing the company profitability. The total amount
that an employee is eligible to receive is then based upon the following payment
schedule:

 

    

Target

(in thousands)

 

Payout %

40% Plan

     [**]   4.00 %    [**]   8.00 %    [**]   12.00 %    [**]   16.00 %    [**]
  20.00 %    [**]   24.00 %    [**]   28.00 %    [**]   32.00 %    [**]   36.00
%

Target

   [**]   40.00 %    [**]   44.00 %    [**]   48.00 %    [**]   52.00 %    [**]
  56.00 %    [**]   60.00 %    [**]   64.00 %    [**]   68.00 %    [**]   72.00
%    [**]   76.00 %    [**]   80.00 %

The appropriate payout percent is then multiplied by your base salary to
determine the maximum dollars allowed by the plan. You then divide the maximum
dollars allowed by the number of objectives approved for your individual plan.
The result of this calculation is the dollar value of each successfully
completed goal. Performance against approved goals will

CONFIDENTIAL



--------------------------------------------------------------------------------

Kronos Inc., 2007 Management Incentive Compensation Plan    Page 1.3

be determined, either the goal was achieved or not. The incentive payout is then
determined by multiplying the number of goals achieved by the dollar value of
each goal.

Incentive Payment Calculation — EXAMPLE

The following example is designed to illustrate the manner in which an incentive
payment is calculated.

 

Individual base salary

   [**]

PBT achievement

   [**]

Number of Individual Performance Goals

   [**]

Number of Goals achieved

   [**]

From the schedule on the previous page, you would locate the target achievement
level of [**] to determine the payout percent; in this case the payout percent
would be 40.0%.

To determine the maximum dollars allowed by the plan, simply multiply the payout
percent by your individual base salary:

40.0% X $ [**] = $ [**]

To determine the value of each Individual Performance Goal, simply divide the
maximum dollars allowed by the number of Individual Performance Goals.

$ [**] / [**] = $ [**]

To determine an individual payout just multiply the Individual Performance Goal
value times the number of goals achieved.

$ [**] X [**] = $ [**]

The total payout to the plan participant based upon the above example is $ [**]

CONFIDENTIAL



--------------------------------------------------------------------------------

Kronos Inc., 2007 Management Incentive Compensation Plan    Page 1.4

Payment Schedule

Payment will be made on a one time lump-sum basis no later than the month of
January following the end of the fiscal year. Any incentive payment amounts will
be calculated using your base salary at the end of the fiscal year, and the
payment will be prorated based upon scheduled hours as of the end of the fiscal
year.

Plan Administration

This plan may be amended, suspended or terminated at the discretion of the
Company at any time provided that no such action shall reduce the amount of
awards earned for quarters completed prior to the date of such action.

A participant whose employment terminates for reasons of death or disability, or
who is granted an approved leave of absence of greater than thirty days in a
plan year, will be eligible for a prorated award based upon the number of months
of service completed during the plan year. A participant who is terminated for
cause or a participant, who voluntarily resigns, will not be eligible for a
bonus if they are not employed on the date of payment. An individual participant
who during the year becomes ineligible will be eligible for a prorated payment
based upon the number of months of service completed during the plan year in an
eligible position. Participants will be eligible for incentive plan payments in
a given month if they are in a qualified position between the first and
fifteenth of that month. If a participant becomes eligible for a concurrent
incentive plan in a given plan year, proration will occur and payment
eligibility will be based on the time spent in each qualified position.

Disputes arising out of the administration and/or interpretation of this plan
shall be addressed and resolved by the Executive Compensation Committee, whose
decision in such matters is final.

Nothing herein shall affect the employment at will relationship between the
Company and the plan participants, or any other provision of the Proprietary
Rights and Confidentiality Agreement. Nothing herein shall grant any participant
the right to continue as an employee of the company, grant any contractual right
or limit the right of the Company to dismiss a participant as an employee.

CONFIDENTIAL



--------------------------------------------------------------------------------

Kronos Inc., 2007 Management Incentive Compensation Plan    Page 1.5

Confidentiality

It should be understood that participation in this plan is strictly
confidential, and divulging participation to others could result in the
termination of your participation in the plan.

CONFIDENTIAL